 FURUSATOFurusataHawaii, Ltd.andHawaii Teamsters & AlliedWorkers, Local 996. Case AO-135July 15, 1971ADVISORY OPINIONPetition herein was filed April 21, 1971, by FurusatoHawaii, Ltd., herein called the Employer, pursuant toSections-102:98 and -102.99 of the National LaborRelations Board's Rules and Regulations, Series 8, asamended.In pertinent part, the petition alleges that:1.There is pending before the Hawaii Employ-ment Relations Board, Department of IndustrialRelations, State of Hawaii, an unfair labor practiceproceeding,Docket No. 71-3, filed on March 22,1971, charging'the Employer with discrimination inregard to hire, tenure of employment, and other, termsand conditions of employment of one of-its employeesin order to discourage her membership in the Union.2.The-Employer is a Hawaii corporation engagedin the operation of a Japanese-style restaurant at theWaikiki Grand..Hotel in Honolulu, Hawaii.3.The Employer alleges that during the past yearin the course and conduct of its restaurant business, ithad grosssalesof approximately $480,000 and that itannually purchased goods, and materials valued inexcess-of $50,000, directly and indirectly, from placesoutside the State of Hawaii. The Employer furtheralleges that in August 1971, it will open a second andlarger Japanese-style restaurant in a Honolulu hotelwhich is expected to produce a gross revenue ofapproximately $60,000 a month. It is also alleged thatthe Union will admit the foregoing commerce dataHAWAII, LTD.105except as to the amount of gross revenues expected forthe new restaurant.4.The Hawaii Employment Relations Board hasmade no findings with respect to the aforesaidcommerce data.5.There is no representation or unfair laborpractice proceeding involving the same labor disputepending before the National Labor Relations Board.Although served with a copy of the petition, noresponse as provided for in the Board's Rules andRegulations has been filed by any other party.On the basis of the above, the Board is of theopinion that:1.The f Employer, is engaged in. the operation of aJapanese-style restaurant in Honolulu, Hawaii.2.The Board's current standard for the-assertionof jurisdiction over retail enterprises, within itsstatutory jurisdiction is an annual gross volume ofbusiness of at least $500,000.Carolina Supplies andCement Co.,122 NLRB 88, 89. The Employer allegesthat its current annual gross volume of business is.lessthan $500,000, which does not meet the standardestablished by the Board for the assertion of jurisdic-tion over retail enterprises. The Employer additional-ly alleges in general terms that it contemplates theopening of an additional restaurant-in August 1971,which, it 'expects to gross additional revenues- of$60,000 per month.Accordingly, on the basis of the Employer'sallegations, the parties are advised that the Boardwould not assert- jurisdiction herein because: at thetime the unfair labor practices are alleged to havebeen committed and the charges were filed with theHawaii Employment Relations Board, the operationsof the Employer did not meet the Board's standard forthe assertion of jurisdiction over retail enterprises.192 NLRB No. 18